Continuation of REQUEST FOR RECONSIDERATION/OTHER 12:

The response to arguments on the objection to the drawings and Rejections under 35 U.S.C. §112:
“glue 504 is disposed on a side face of the cover glass 505 (NOT the screen 502), and 
the housing 501 is connected to the cover glass 505 (NOT the screen 502) by using the glue 504, wherein the glue 504 is disposed on the side face of the cover glass 505 (NOT the screen 502),
“a first joint face is formed between the housing 501 and the display module 506 provided with the protective frame 503" (a first joint face is the glue 504 not a first joint face; what is this joint first face related to the glue 504 in Fig. 5?)
“a second joint face is formed between the housing 501 and the cover glass 505”, (a second joint face is the glue 504 not a second joint face; what is this second joint face related to the glue 504 in Fig. 5?) and 
“the housing 501 is connected to the screen 502 by using the first joint face and the second joint face” (what are this first joint face and second joint face for the housing 501 connected to the screen 502 in Fig. 5?).

Is the screen 502 the top surface of the cover glass 505? Please provide the screen 502 on the cover glass 505 with some dimension (with thickness) in Fig. 5. If the screen 502 is only viewing surface, the screen 502 cannot connect to any elements in the device.

The response to arguments on Rejections under 35 U.S.C. §103:
In Remarks (page 5), applicants argue “On the contrary, Applicant respectfully submits that Wada merely teaches an optical element package with a sealing resin filled into a gap between a LCOS element and a package housing. Wang is similarly directed to a packaging apparatus with an adhesive layer on a packaging surface of a packaging module. However, like Lee, neither Wada nor Wang teaches or suggests the limitations of claim 1 which recite “wherein the glue is disposed on the side face of the screen and a first joint face is formed between the housing and the display module provided with the protective frame, a second joint face is formed between the housing and the cover glass, and the housing is connected to the screen by using the first joint face and the second joint face.”

1- Before arguing with these claim languages.  Applicant must first provide and clearly point out in Fig. 5: what are the elements of “a first joint face” and “a second joint face”?  Fig. 5 shows the glue 504 jointed “the housing 501 and the display module 506 provided with the protective frame 503” and the glue 504 jointed “the housing 501 and the cover glass 505”. Does the glue 504 develops “a first joint face” and “a second joint face”? What are these faces?

It is irrelevant to respond Rejections under 35 U.S.C. §103 if applicants do not provide and clearly point out in Fig. 5: what are the elements of “a first joint face” and “a second joint face” related to the glue 504?  Please point out these faces.

2- Applicants do not provide any clear argument on the error of the 103-rejection except the case laws.  Therefore, the 103-rejection is still proper.  Applicant should clarify what is unclear about the 103-rejection after clearly defining “a first joint face” and “a second joint face”.

/HOAN C NGUYEN/Primary Examiner, Art Unit 2871